Citation Nr: 0933795	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  02-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) on account of 
being in need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1952 until 
September 1957 and from June 1958 until December 1958.  The 
Veteran also had service with the Army National Guard of the 
Commonwealth of Puerto Rico.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.  

2.  His nonservice-connected disabilities include 
atherosclerotic heart disease, rated at 100 percent; lumbar 
discogenic disease, lumbar spondylosis, and myositis, rated 
at 60 percent; cervical discogenic disease and cervical 
spondylosis, rated at 10 percent; high blood pressure, rated 
at 10 percent; early senile cataracts, rated as 
noncompensable; chronic allergic rhinosinusitis, rated as 
noncompensable; and status post adenocarcinoma of the 
prostate, rated as noncompensable.  His combined disability 
rating for pension purposes is 100 percent.  

3.  The Veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

4.  The Veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

5.  The Veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

CONCLUSION OF LAW

The criteria for SMP by reason of the Veteran being in need 
of the regular aid and attendance of another person due to 
disabilities have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351 (2008).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2008).

Here, the Veteran is not currently service connected for any 
disability.  His nonservice-connected disabilities include 
atherosclerotic heart disease, rated at 100 percent; lumbar 
discogenic disease, lumbar spondylosis, and myositis, rated 
at 60 percent; cervical discogenic disease and cervical 
spondylosis, rated at 10 percent; high blood pressure, rated 
at 10 percent; early senile cataracts, rated as 
noncompensable; chronic allergic rhinosinusitis, rated as 
noncompensable; and status post adenocarcinoma of the 
prostate, rated as noncompensable.  His combined disability 
rating for pension purposes is 100 percent.

In an April 2007 rating decision, he was granted entitlement 
to SMP by reason of being housebound effective May 25, 2004.

After a careful review of the evidence of record, it is the 
decision of the Board that the Veteran is not entitled to SMP 
benefits based on the need for regular aid and attendance.  
The medical evidence does not indicate that he meets the 
criteria outlined in 38 C.F.R. § 3.351.  

To this end, the Board places significant probative value on 
VA examinations conducted in April 2002 and October 2005, 
undertaken specifically for the purpose of addressing his 
claim for aid and attendance.

The April 2002 examiner indicated that the Veteran needed 
company to report to the examination, but was not 
hospitalized, bedridden, or wheelchair ridden.  His isocoric 
pupils were equal and reactive to light and accommodation.  
Refraction error was corrected with eye glasses.  There was 
early senile cataract in both eyes.  He was found to be 
competent and capable of managing benefit payments and 
financial affairs.  He had the capacity to defend himself, 
and was independent to all his daily living needs.  The 
Veteran was able to walk without the assistance of another 
person or mechanical aid.  He exhibited normal locomotion and 
coordination and was found to be able to leave the home at 
any time.  

The October 2005 examiner also noted that the Veteran's 
isocoric pupils were equal and reactive to light and 
accommodation.  The examination report indicated that the 
Veteran was competent and capable to manage his benefit 
payments and was independent to his daily living needs.  He 
was able to ambulate alone assisted by a walking cane.  His 
locomotion was slow but satisfactory without the assistance 
of another person.  He was deemed able to leave his home at 
any time, although company was recommended for travel.  

A private ophthalmology report dated in September 2007 
indicated that his vision with correction was 20/200 in his 
right eye and 20/40 in his left eye.  A subsequent report 
from January 2008 indicated that his vision with correction 
was 20/40 in his right eye and 20/30 in his left eye.  

The Veteran also submitted a Medical Statement for 
Consideration of Aid & Attendance filled out by a private 
physician.  The form indicated that he was able to walk 
unaided (albeit with supervision), was able to feed himself, 
did not need assistance in bathing or tending to other 
hygiene needs, was able to care for the needs of nature, was 
not confined to a bed, was able to sit up, was not blind, was 
able to travel with the supervision of another person, and 
could leave his home without assistance.  Although the 
physician indicated that the Veteran required nursing home 
care, he explained this as "patient could benefit from 
nursing home care to verify his medications."  The Board 
emphasizes that this statement clarified that nursing home 
care could be helpful, but was not required.  

Because the evidence does not show that he was unable to 
prepare his food, was unable to take care of daily self-care 
activities, or was otherwise in need of regular aid and 
attendance as envisioned by the regulation, the Board 
concludes that the Veteran is not entitled to SMP based on 
the need for regular aid and attendance.  Given that the 
weight of the evidence is against his claim, an award of SMP 
benefits based on aid and attendance is not in order.    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's VA outpatient treatment records.  Next, a specific 
VA medical opinion pertinent to the issue on appeal was 
obtained in October 2005.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for entitlement to SMP by reason of the need for 
regular aid and attendance of another person due to 
disabilities is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


